IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Daryl Cook,                              :
                        Appellant        :
                                         :
                   v.                    :    No. 2304 C.D. 2015
                                         :
City of Philadelphia, City Solicitor,    :
Lieutenant Dean, Officer Fennell,        :
Major May, Detective Gregory             :
Rodden, Jeffrey Minehart, Michael        :
Barry and Lee Mandell                    :


                                        ORDER



              NOW, January 23, 2017, having considered appellant’s application for

reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge